Citation Nr: 1012327	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
scar, shrapnel wound of the right hip.

3.  Entitlement to a total disability rating based on 
individual employability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.   

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which in pertinent part continued the 
30 percent rating in effect for PTSD and the 10 percent 
rating in effect for scar, shrapnel wound of the right hip, 
and denied entitlement to individual employability.  

In February 2010, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

In January 2008 and December 2009, the Board remanded the 
claims for additional development.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has identified VA treatment records that have 
not been associated with the claims file which may affect 
the outcome of his claims.  According to the February 2010 
hearing, the Veteran indicated that he had received 
treatment for his PTSD at the VA facility in Brockton.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Although the 
Veteran has submitted some VA treatment records, efforts 
have not been undertaken to associate all such records with 
the claims file, and attempts should be made to obtain these 
records.

In addition, during the February 2010 hearing, the Veteran 
reported that he is receiving Social Security benefits.  It 
does not appear that any Social Security Administration 
(SSA) records have been obtained.  In Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) the U.S. Court of Appeals 
for Veterans Claims (Court) held, in essence, that records 
pertaining to SSA disability claims in possession of SSA are 
constructively in possession of VA (See 38 C.F.R. § 3.201), 
and that if VA does not seek to secure such records from 
SSA, it violates its duty to assist the claimant under 38 
U.S.C.A. § 5107(a).  The Board finds that VA should seek 
these records as well.

Regarding the Veteran's claims for an increased rating for 
his PTSD and scar, shrapnel wound of the right hip, the 
Board finds that examinations are required so that the 
decision is based on a record that contains a current 
examination.  The statutory duty to assist specifically 
includes the conduct of a thorough and contemporaneous 
medical examination, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Review of the record shows that VA formally evaluated the 
Veteran with respect to the nature, extent, and severity of 
the Veteran's PTSD in March 2005.  The Veteran has since 
reported additional symptoms including hallucinations and 
suicidal ideation in VA treatment reports.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  Therefore, the Board finds that an additional 
VA psychiatric examination, in consideration of the entire 
history, including any additional VA treatment records, is 
necessary to clarify the current severity of PTSD.  

A new VA examination regarding the Veteran's scar, shrapnel 
wound, right hip is also necessary.  The most recent VA 
examination conducted during the appeal in March 2009 failed 
to report the presence or absence of any of the cardinal 
symptoms of muscle injury, set forth in 38 C.F.R. § 4.56(c).  
Thus, it is not adequate for rating purposes because it does 
not contain information relating to the criteria for rating 
the disease.  See 38 C.F.R. § 4.2 (2009) (If the findings on 
an opinion and/or examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes); 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Accordingly, 
a current examination which includes a review of the claims 
file, and contains sufficient findings to evaluate the claim 
under the relevant diagnostic criteria is necessary.  

The Board notes that the law also provides that when a 
determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In the present case, as the Veteran has pending 
claims for increased evaluations, the Board cannot proceed 
with the TDIU claim until there has been final adjudication 
of the Veteran's other claims.  On Remand, should an 
increase in severity be found, and a higher evaluation 
assigned, reconsideration of the Veteran's eligibility for 
TDIU on a schedular basis would be required.  Thus, the 
Board finds that the Veteran's claim for TDIU on a schedular 
basis is inextricably intertwined with his claim for a 
higher evaluation for PSTD and scar, shrapnel wound of the 
right hip, and adjudication must be delayed until the above-
noted directives are accomplished.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Additionally, although the Veteran does not meet the 
objective, minimum percentage requirements, set forth in 38 
C.F.R. § 4.16(a), for consideration of a TDIU, it is alleged 
that his service-connected disabilities including PTSD and a 
low back disability render him unemployable. See December 
2008 statement from Brockton Vet Center and VA treatment 
records dated December 2008 and January 2009.  The Board 
finds that the above evidence raises the question of 
possible entitlement to an extraschedular rating for a TDIU 
based on the Veteran's PTSD and low back disability.  
Although the Board may not assign an extraschedular rating 
in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008). See also Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Thus, the Board finds that if, after 
readjudication of the Veteran's increased rating claims, the 
Veteran still does not meet the schedular requirements for a 
TDIU, then the RO should refer the Veteran's TDIU claim to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of 
entitlement to a TDIU on an extraschedular basis under 38 
C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.

2.  Then, obtain all records of the 
Veteran's treatment for any psychiatric 
disability and/or scar, shrapnel wound of 
the right hip from the VA medical 
facilities in Brockton, Massachusetts.

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for a VA psychiatric 
examination in order to more accurately 
determine the severity of his PTSD.  The 
examiner should elicit information as to 
the frequency, duration, and severity of 
any associated symptomatology, and 
impairment of occupational and social 
functioning in the Veteran's daily 
activities, including work and social 
activity, school, family relations, 
judgment, thinking, or mood.  In addition, 
the examiner should assign an appropriate 
GAF score reflecting the current severity 
of the Veteran's impairment in social and 
industrial functioning, excluding 
symptomatology attributable to other non-
service-connected disorders, and provide 
an explanation for the score assigned.  To 
the extent possible, the manifestations of 
any non-service-connected disorder should 
be distinguished from those of the 
service-connected PTSD.  All findings and 
conclusions should be set forth in a 
legible report.

4.  Schedule the Veteran for 
examination(s) of the muscles and skin to 
determine the manifestations and severity 
of all symptoms associated with the 
Veteran's right hip shrapnel wound 
residuals, to include the presence or 
absence of the cardinal symptoms of muscle 
injury (i.e., loss of power, weakness, 
lowered threshold of fatigue, pain, 
impairment of coordination, and 
uncertainty of movement), as well as the 
extent and severity of any associated 
scar. 

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the requested 
examination or examinations, the 
appropriate examiner or examiners should 
offer an opinion as to whether it is at 
least as likely as not the case that, due 
exclusively to the Veteran's service-
connected disability (or disabilities), he 
is precluded from all forms of 
substantially gainful employment 
consistent with his education and 
occupational experience.  A complete 
rationale for the aforementioned opinion 
must be provided.  Moreover, all evidence 
and opinions must be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
the REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

5.  Following completion of all indicated 
development and any additional 
notification and/or development deemed 
necessary, readjudicate the issues of 
entitlement to an increased disability 
rating for service-connected PTSD, scar, 
shrapnel wound, right hip, and entitlement 
to a TDIU, in light of all the evidence of 
record.  If there is no revised rating 
assignment enabling a grant of TDIU under 
38 C.F.R. § 4.16(a), then forward the case 
to VA's Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular rating for 
the Veteran's TDIU claim, pursuant to the 
provisions of 38 C.F.R. § 4.16(b).

Actions taken thereafter should proceed in 
accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.

6.  If the benefits sought are not 
granted, a supplemental statement of the 
case should be issued to the Veteran and 
his representative.  The Veteran's 
representative should also be provided 
with an opportunity to submit a VA Form 
646.  An appropriate period of time should 
be allowed for response.  Thereafter, the 
claims should be returned to this Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


